DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 5/21/2021.
Election/Restrictions
Claims 74-75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/7/2020.
The elected species of the barium titanate and polyacrylic acid, in combination, appear to be free of the prior art (see parent Application 15/714723), therefore the Examiner has moved on to another species.
Response to Arguments/Amendments
Terminal Disclaimer
The terminal disclaimer filed on 5/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,675,229 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  In view of the filing of the TD and the cancellation of claims 67-68, the double patenting rejections presented in the office action mailed 1/21/2021 are withdrawn.
The declaration of  under 37 CFR 1.132 filed Sagi Abramovich is insufficient to overcome the rejections presented below.
In summary, Applicant argues that the Examiner has miscalculated the ratio of the barium
titanate to dispersant in of Hsu et al. Thus, contrary to the Examiner's assertion, the range of the ratio of
dispersant to inorganic UV-absorbing agent shown in Hsu et al. is much higher than the range of the ratio
of dispersant to inorganic UV-absorbing agent recited in the present claims, viz. the range of 1:2.5 to
2.5:1 (i.e. 1:2.5 to 1:0.4).
This is not persuasive. It is noted that both Example 3 (on page 3 or 5) both teach the ratio of

action as the Examiner is using said examples to simply show the teaching of the ratio of 3:2.  Furthermore, as noted in the office action, the instant claims nor the specification define “dispersant”,
therefore, as the prior art teaches the barium titanate to be dispersed in the water (i.e. a solvent), the
water is considered to read on the claimed dispersant associated with the nanoparticles as the water would disperse the powder. Hsu teaches making a slurry of barium titanate and water (i.e. they were mixed together), therefore the barium titanate is considered to be dispersed in the water. Hsu teaches the ratio of water and barium titanate to be 3:2 which reads on the claims as written.
Applicant argues that the Examiner’s assertion that water is a dispersant is incorrect.
This is not persuasive, as the instant spec and claims fail to define or limit dispersant. The art
teaches the barium titanate to be dispersed in water, therefore, it’s considered to be a dispersant
associated with the nanoparticles. 
Applicant remarks that it clear from Hsu et al. that it is not the copolymer dispersant - which as already noted, is used in an amount that is at least 16 times less by weight than the barium titanate -
that functions as the carrier material, but that it is water that functions as such. Also, it is legally
impermissible for the Examiner to assert such an equivalence, as asserting that the water in example 3 of
Hsu et al. constitutes a dispersant, when Hsu et al. themselves repeatedly and explicitly say otherwise,
amounts to reading out of the disclosure a component that Hsu et al. consider to be a critical component.
This is not persuasive.  It doesn’t matter that Hsu also teaches a copolymer dispersant. The instant claims recite “a dispersant” and this dispersant is not defined, therefore, as the barium titanate is dispersed in the water, the water is considered a dispersant which reads on the claimed “a dispersant.” It is also noted that the instant claims are not limited to the use of a single dispersant in view of the comprising language. Multiple dispersants can be used, however, only one of them “a dispersant” is required to have the claimed ratio between dispersant and nanoparticles.
	Applicant remarks that the filed declaration shows that water alone cannot function as a dispersant for barium titanate.

Regarding the rejection over Nishikawa, Applicant argues that for Nishikawa's yellow ink to
function properly, the absorption in the 400- 700 nm range must be much higher percentage of the
overall absorption in the 280-700 range.  Similarly, independent claim 73 recites that the absorption AUC
in the 280-400 nm range constitutes at least 75% of the AUC in the 280-700 range. Also, Nishikawa gives no indication at all as to how to prepare a composition having the properties recited in claims 56 and 73,
changing Nishikawa's yellow ink to exhibit the properties recited in claims 56 and 73 would render that
ink unsuitable for its intended purpose, viz, as an ink that shows good color and resists wear in an
outdoor environment.  Furthermore, Applicant remarks that the Examiner cannot apply a presumption about equivalence between structure when the reference and the subject patent application themselves provide evidence that there is no equivalence.  
	This is not persuasive as it is unsupported by factual evidence as Nishikawa never teaches a criticality of the pigment absorbing light in the range of 400-800nm (yellow, 565-590nm) and no evidence has been provided that shows the dispersion of Nishikawa would not have the properties claimed. The prior art makes obvious the structural limitations claimed, therefore, the composition claimed and the composition of the prior art must necessarily have the same properties, absent evidence to the contrary, which has not been provided.
	Applicant argues that one of skill in the art would not look to Nishikawa for guidance. Nishikawa
is concerned with inks, and not just inks but inks having a UV- polymerizable component. The
photopolymerization initiator and the reactive monomer and/or oligomer not only absorb UV-light, they
react under UV light to polymerize, with the goal of creating a hardened film of ink. See e.g. paragraphs
49-52 of Nishikawa. Nothing in Nishikawa indicates that such a film would provide UV protection. And

their sunscreen to polymerize on their skin, so as to form a hard, water-insoluble crust that would be
difficult to remove.  
This is not persuasive as the claims are not directed to compositions for application to the skin.
Furthermore, while Nishikawa doesn’t teach UV protection, the prior art makes obvious the structural
limitations being claimed (barium vanadate and dispersant in the claimed ratio) therefore the composition
claimed and the composition of the prior art are expected to have the same properties absent evidence
to the contrary. The fact that applicant has recognized another advantage which would flow naturally
from following the suggestion of the prior art cannot be the basis for patentability when the differences
would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	
Objection
Claim 73 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and b
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 56-60, 64, 69-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2004/0167008).
The instant claims are directed to a composition comprising nanoparticles of barium titanate or bismuth vanadate and a dispersant. 
Hsu discloses a process for preparing a ceramic powder suspension  A dispersant is dissolved in a solvent and the ceramic powder is then added into the solvent with the dispersant (Abs). 
Example 3 discloses a barium titanate powder and deionized water provided at a weight ratio of about 3:2  The composition also comprises a dispersant in varying amounts.
It is noted that instant claim 1 nor the specification define the dispersant, as the prior art teaches the barium titanate to be dispersed in water (i.e. solvent), the water is considered to read on the claimed dispersant associated with nanoparticles as the water would disperse the powder and is considered to partially envelop said UV absorbing agent. 

However, Example 3 does not teach the median particle diameter.  
Hsu teaches that the particle size distribution of barium titanate varies based on the dispersants used.  When using PAAM/DAAE the average particle size of the dispersion is about 0.9 microns ([0039] and Fig. 1).  Hsu teaches that when 0.8% of PAAM/DAAE is used the particle size is about .085 microns (85nm), but is about .272 microns when PMAAN is used.  PAAM/DAE provides a better dispersion to the smaller size barium titanate particles.  Since the smaller size powder particles can fill the space between the larger particles, the packing density is higher [0055], therefore it would have been obvious to formulate the composition to have a particle diameter of 85nm.
While Hsu does not teach a particle diameter of at most 80, it is noted that 85nm is sufficiently close to 80nm that a person of skill in the art would expect a composition having nanoparticles of 80nm and one having 85nm to have similar properties absent factual evidence to the contrary.
MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)."
While Hsu does not teach the particle size on a particle number basis, the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. 
The instant claims recite “UV-protective” composition, the phrase “UV-protective” is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  As the prior art makes 
Claims 56-60, 64 and 70-72 recite properties of the instant composition or properties of BaTiO3 , such as critical wavelength, UV absorbance selectivity, polydispersity, etc.  As the prior art makes obvious the structural limitations of the instant claims, the composition claimed and the composition of the prior art are expected to have the same properties absent factual evidence to the contrary.
Claims 56-58, 61-63, 65-66 and 69-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US 2010/0092736).
The instant claims are directed to a composition comprising nanoparticles of barium titanate or bismuth vanadate and a dispersant. 
Nishikawa discloses an ultraviolet inkjet set composed of a yellow ink, a magenta ink and a cyan ink.  The ultraviolet-curable inkjet ink set is characterized in that the yellow ink contains at least a bismuth vanadate compound (selected from a finite number of options) (Abs).  
Nishikawa teaches that a dispersant can be added.  Dispersants include surfactants and a polymeric dispersant.  The dispersant can be used in amounts of 5-150 parts by weight relative to 100 parts of the pigment [0041-0043]. 
Example 1 discloses the production of yellow ink comprising 3 parts by weight of bismuth vanadate and 3 parts by weight polymeric dispersant, thus teaching a weight ratio of 1:1 of dispersant to bismuth vanadate which overlaps with the ratio recited by instant claim 56.  The average particle diameter of the pigment used was 89nm.
While Example 1 doesn’t teach a particle diameter that falls within the claimed ranges, Nishikawa teaches that the average particle diameter of the pigment included in the yellow ink is 50-200nm, from the standpoint of obtaining a bright yellow, which overlaps with the claimed “at most 80nm,” “15-70nm,” “15-60nm,” and “25-50nm” [0013 and 0020].  Therefore, it would have been prima facie obvious for a person of skill in the art at the time the invention was made to optimize the size of the particle based on the desired brightness of the yellow pigment, absent evidence showing the claimed ranges to be critical.

MPEP 2144.05 II: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)" 

	MPEP 2144.05: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
While Nishikawa does not teach the particle size on a particle number basis, the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. 
The instant claims recite “UV-protective” composition, the phrase “UV-protective” is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  As the prior art makes obvious the structural limitations being claimed, the composition of the prior art is capable of  being a UV-protective composition, absent factual evidence to the contrary.
Claims 56-58, 65-66 and 70-72 recite properties of the instant composition or properties of BaTiO3 , such as critical wavelength, UV absorbance selectivity, polydispersity, etc.  As the prior art makes obvious the structural limitations of the instant claims, the composition claimed and the composition of the prior art are expected to have the same properties absent factual evidence to the contrary.
Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.